Citation Nr: 0114601	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1951 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision which increased the 
rating for the veteran's service-connected bilateral hearing 
loss from 0 percent to 10 percent; he appeals for a higher 
rating.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by 
auditory acuity level III for the right ear and auditory 
acuity level VI for the left ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from May 1951 
to May 1959.  Service medical records do not refer to hearing 
loss.

At a VA general medical examination in July 1959, the veteran 
complained of hearing problems for a year.  A September 1959 
VA audiology examination showed bilateral hearing loss.

In January 1960, the RO granted service connection and a 10 
percent rating for bilateral defective hearing.  

Following a VA audiological examination given in March 1965, 
the RO in April 1965 reduced the rating for bilateral hearing 
loss to 0 percent.

In December 1998, the veteran filed his claim for an 
increased rating for bilateral hearing loss.  He asserting 
his condition had worsened.  He submitted medical records 
from the early 1960s which show treatment for otosclerosis.  
He also submitted an invoice from a private company showing 
he purchased hearing aids in 1996.  

The veteran was given VA ear and audiological examinations in 
May 2000.  The examinations noted the history of hearing loss 
since service, and current bilateral mixed hearing loss was 
found.  It was reported that the veteran used hearing aids, 
although only one was functional, and it was recommended that 
he be refitted for hearing aids.  The audiology examination 
indicated that the puretone decibel thresholds in the right 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 50, 75, 105+, and 100 decibels, respectively, with an 
average threshold of 83 decibels for these four frequencies.  
Right ear speech discrimination, using the Maryland CNC Test, 
was 100 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55, 60, 85, and 95 decibels, respectively, with an 
average threshold of 74 decibels.  Left ear speech 
discrimination, using the Maryland CNC Test, was 94 percent.

In July 2000, the RO increased the rating for bilateral 
hearing loss to 10 percent.

The veteran appeal for an even higher rating.  In his August 
2000 notice of disagreement and in his January 2001 
substantive appeal, the veteran asserted that his hearing 
loss was worse than 10 percent.  He recounted hearing loss 
symptoms, treatment, and employment problems dating back to 
service.  He alleged he was totally deaf and had no hearing 
aids.  (The Board notes that the RO has told the veteran that 
if he needs hearing aids he should request them from a VA 
medical facility).  

Analysis

The veteran seeks an increase in the 10 percent rating 
assigned for his service-connected bilateral hearing loss.  
The file shows the evidence has been properly developed, 
including providing the veteran with a VA examination, and 
there is no further VA duty to assist him with his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

The Board notes that the regulations for evaluating hearing 
loss were revised in June 1999, after the veteran filed his 
current claim for an increased rating.  The new, rather than 
the old, rating criteria will be applied in this case, as 
they are more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

Pursuant to 38 C.F.R. § 4.85, an examination must be 
conducted to include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test indicating the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and puretone threshold 
average.  Once a Roman numeral designation has been 
determined, Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.   

In certain circumstances, the Roman numeral designation for 
hearing loss of an ear may be based only on puretone 
threshold average, using Table VIa.  38 C.F.R. §§ 4.85(c), 
4.86.  In pertinent part, the Roman numeral designation for 
hearing impairment for an ear can be determined from either 
Table VI or Table VIa, whichever results in the higher Roman 
numeral, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).

The latest VA audio examination was conducted in May 2000.  
The audiology examination indicated that the veteran's 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 50, 75, 
105+, and 100 decibels, respectively, with an average 
threshold of 83 decibels for these four frequencies.  Right 
ear speech discrimination, using the Maryland CNC Test, was 
100 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55, 60, 85, and 95 decibels, respectively, with an 
average threshold of 74 decibels.  Left ear speech 
discrimination, using the Maryland CNC Test, was 94 percent.

Initially, the Board notes that the recent test results 
indicate that hearing loss in the left ear, but not the right 
ear, meet the criteria for the special rating method of 
38 C.F.R. § 4.86(a).  As to the left ear, the veteran's 
decibel levels meet or exceed 55 at all four frequencies; 
such is not the case with the right ear.

With regard to the left ear, the puretone decibel threshold 
average for the four frequencies was 74 decibels, and the 
speech discrimination score was 94 percent.  If these figures 
are entered into Table VI of the rating schedule provisions 
on hearing loss, an auditory acuity numeric designation of II 
results.  When rating under Table VIa of the rating schedule 
provisions on hearing loss, based only on puretone decibel 
average of 74, an auditory acuity numeric designation of VI 
results.  As to the left ear, the worse auditory acuity 
numeric designation of VI will be used when determining the 
final rating for bilateral hearing loss.

As to the right ear, the puretone decibel threshold average 
for the four frequencies was 83 decibels, and the speech 
discrimination score was 100 percent.  When these figures are 
entered into Table VI of the rating schedule provisions on 
hearing loss, an auditory acuity numeric designation of III 
results.

Applying Table VII of the rating schedule provisions on 
hearing loss, and entering auditory acuity numeric 
designations of VI for the left ear and III for the right 
ear, results in a 10 percent rating for bilateral hearing 
loss under Diagnostic Code 6100.  

The weight of the evidence demonstrates that the veteran's 
bilateral hearing loss is currently no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

